Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Notice of Allowance.

Application 14/568,931 is a reissue of application 11/695,632 (U.S. Patent No. 8,345,281 – hereinafter Hikichi).

In the most recent response filed on 2/2/2021, claims 21-26, 33-38, 40-48, 105, and 106 were canceled, claims 51, 53, 59, 60, 63, 78, 80, 86, 107, and 110 were amended.  The amendment resulted in claims 1-10, 15-20, 27-31, 51-53, 56-63, 65-68, 78-80, 83-86, and 107-114 pending.  That amendment has been entered and made of record.

The rejection of claims 51-53, 56-63, 65-68, 78-80, 83-86, and 105-114 under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought has been withdrawn in view of the amendments.
The rejection of claims 21-26, 33-38, 46-48, 51-53, 56-63, 65-68, 78-80, 83-86, and 105-114 under 35 U.S.C. 251 as being an improper recapture has been withdrawn in view of the amendments.
The rejection of claims 51-53, 56-63, 65-68, 78-80, 83-86, and 105-114 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendments.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,345,281 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Allowable Subject Matter
Claims 1-10, 15-20, 27-31, 51-53, 56-63, 65-68, 78-80, 83-86, and 107-114 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Using claim 1 as an example, the claims now require “a processor that controls execution of an application platform program providing at least a function program of the one or more function programs and that controls execution of a particular application program that accesses the function program, wherein the application platform program and the particular application program communicate with each other via an application-program-interface ("API") module, wherein the application platform program, the API module, and the particular application program have been stored in the image processing device, and wherein the application platform program provides the function program in accordance with a request 
Subsequently, the relation of the APF 5003 and the UAPs of the application layer 5001 will be described. That is, the UAP achieves a certain function by using and/or combining the functions provided by the sub modules (the scan module 5004, the print module 5005, and the box module 5006) included in the APF 5003. For example, the UAP 5201 corresponding to the copy function can be achieved by combining the scan module 5004 and the print module 5005. Therefore, in case of executing the copy function, the scan module 5004 and the print module 5005 execute the respective processes. 

Incidentally, the UAPs 5201 to 5204, which are the applications using the image processing device 100, are the applications developed by the manufacturer of the image processing device 100, a third party other than the manufacturer, or the like. Each of these applications has the application configuration not depending on the constitution of the image processing device 100. Moreover, each of these applications has the configuration being unconscious of consistency of the setting information for executing the functions of the image processing device 100. 

For this reason, if it has been set that the requests from the UAPs 5201 to 5204 cannot be executed by the image processing device 100, such an improper setting is discriminated on the side of the APF 5003. Then, the result of such discrimination is reflected on the operation screen to be displayed on the operation unit 150 by the UAP, whereby it is possible to prevent that a user executes the operation causing the competitive settings.
				(column 8, line 57-column 9, line 18 of Hikichi)
As can be seen in the citation above, the invention as claimed allows UAPs to be developed by anyone, independent of the constitution of the image processing device itself and unconscious of consistency of the setting information for executing functions of the image processing device.  None of the references .
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992